Order entered September 19, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00895-CV

                                    JESSICA DIXON, Appellant

                                                 V.

  QUAIL RUN CONDOMINIUM ASSOCIATION AND PRINCIPAL MANAGEMENT
                       GROUP, INC., Appellee

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-19277

                                            ORDER
       Before the Court are appellant’s September 16, 2019 (1) letter informing the Court that a

document in the clerk’s record appears “tampered with and differs from the original document

that had been filed with the Trial Court;” and, (2) motion for extension of time to file her brief

based on the state of the record.

       To the extent appellant seeks a corrected record, we DENY the request without prejudice

to her refiling a motion that describes the differences between the complained-of document and

the original. To the extent appellant seeks an extension, we GRANT the motion and ORDER

the brief be filed no later than October 28, 2019.


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE